Citation Nr: 1118740	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-50 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for post traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Veteran (Appellant) represented by:  Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to January 1970.  He was awarded the Combat Infantryman's Badge.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  By that rating action, the RO continued a 50 percent disability rating assigned to the service-connected PTSD.  

In a letter to the Veteran, dated September 4, 2008, the RO informed him of the August 2008 rating action.  In July 2009, the RO received the Veteran's Notice of Disagreement (NOD) to the above-cited rating action.  On October 2, 2009, the RO issued a Statement of the Case (SOC) that addressed the issue of entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling.  The RO informed the Veteran that he had sixty (60) days from the date of the SOC (i.e., December 2, 2009) or the remainder of one year from the date he was notified of the decision in which to file an appeal (i.e., September 4, 2009), whichever was longer.  As 60 days from the date of issuance of the SOC on October 2, 2009 was longer, the Veteran had until December 2, 2009 to file an appeal.  It was not until December 7, 2009 that the RO received a statement from the Veteran's attorney, wherein he addressed the issue on appeal.  The RO accepted this statement as a timely Substantive Appeal to the August 2008 rating action.  In fact, in a December 2009 letter to the Veteran, the RO informed him that they had accepted his December 2009 statement as perfecting his appeal to the July 2009 Notice of Disagreement.  (See RO's letter to the Veteran, dated December 23, 2009). 

Although the Veteran did not technically comply with the requirements of 38 U.S.C. § 7105(d)(3) (West 2002) and 38 C.F.R. § 20.302(b) (2010), the RO did not close the appeal and treated the appeal as timely by notifying the Veteran that it considered the appeal perfected and by certifying the appeal to the Board.  See Gonzalez- Morales, 16 Vet. App. at 557; see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not perfect appeal by timely filing substantive appeal, RO rating decision became final).  Accordingly, the Board has jurisdiction of the increased evaluation issue on appeal and will proceed with its adjudication.

Finally, by an October 2009 rating decision, the RO denied the Veteran's claim of entitlement to a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU).  In January 2010, the RO received the Veteran's Notice of Disagreement with respect to this issue.  In February 2010, the RO issued a SOC that addressed the above-cited issue, but the Veteran did not submit a Substantive Appeal.  Thus, the issue of entitlement to TDIU is not in appellate status and will not be addressed by the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal after a SOC is issued by VA].  Thus, the only issue that has been properly developed for appellate review by the Board is the one listed on the title page. 

Given that the Veteran in this case is represented by a private attorney, this appeal is REMANDED directly to the RO rather than the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional substantive development is necessary with respect to the increased evaluation claim on appeal, as outlined in more detail in the indented paragraphs below.  

A June 2008 VA PTSD examination report reflects that from 2007 to 2008, the Veteran sought treatment for his PTSD from the Fort Meade and Hot Springs, South Dakota VA Medical Centers (VAMCs) and Rapid City, South Dakota "VA clinic."  (See June 2008 VA examination report).  While treatment records from the above-cited VAMCs, dated from April 2004 to December 2009 are of record, records from the Rapid City, South Dakota Vet Center ("VA clinic") are absent.  Because these treatment records might contain evidence showing that the Veteran's PTSD had increased in severity throughout the appeal, they are relevant to the claim on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)(holding that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified).  Thus, on remand, VA treatment records from the Rapid City, South Dakota Vet Center should be obtained and associated with the claims files.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, a review of the claims file reflects that the Veteran is enrolled in a VA vocational rehabilitation program.  (See VA Form 28-6564, Vocational Rehabilitation Participant Claims Folder Flash).  As the Veteran's vocational rehabilitation records might contain evidence discussing the severity of his service-connected PTSD and its effect, if any, on his occupational functioning, they are relevant to the claim on appeal.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to associate all relevant records in VA's possession, as well as all relevant records from private healthcare providers, with the claims file of a Veteran.  38 C.F.R. § 3.159 (2010).  As such, the issue on appeal must be remanded in order to obtain the Veteran's outstanding vocational rehabilitation records. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for any of the disabilities remaining on appeal.  Of particular interest are treatment records pertaining to psychiatric treatment of the Veteran from the Rapid City, South Dakota Vet Center.  Following the procurement of any necessary authorizations, efforts should be made to obtain any records identified by the Veteran, including those from the Rapid City Vet Center.  Any records obtained must be associated with the claims files.

All attempts to procure records should be documented in the claims files.  If the RO cannot obtain records identified by the Veteran, notations to that effect should be inserted in the claims files.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO must attempt to obtain any and all VA vocational rehabilitation training and education (VRT) records pertaining to the Veteran.  All efforts to obtain these records should be fully documented, and a negative response should be provided if no records exist. The Veteran should also be notified if these records do not exist and/or are unobtainable pursuant to 38 C.F.R. § 3.159(e) (2010). 
   
3.  After the above-requested development is completed, the RO should arrange for any further development deemed necessary, regarding the increased evaluation claim on appeal, to include scheduling a psychiatric examination to determine the current severity of the Veteran's PTSD, if indicated.

4.  Thereafter, the RO must review the claims folders to ensure that all of the foregoing requested development has been completed and to readjudicate the claim on appeal.  The RO's adjudication of the claim of entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling, should include consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart, supra, are warranted. If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The purpose of this remand is to assist the Veteran with the substantive development of his increased evaluation claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his increased evaluation claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in a denial of his increased evaluation claim.  38 C.F.R. § 3.655 (2010).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


